Exhibit 10.5

EXECUTION VERSION

PARTNERSHIP INTEREST PLEDGE AGREEMENT

among

KANSAS CITY SOUTHERN DE MÉXICO, S. A. DE C.V.,

and

KSCM HOLDINGS, LLC

as Pledgors,

and

Scotiabank Inverlat, S.A., Institución de Banca Múltiple,

Grupo Financiero Scotiabank Inverlat

in its capacity as Collateral Agent,

acting on behalf and for the benefit of the Secured Parties,

as Pledgee,

and

ARRENDADORA KCSM, S. de R.L. de C.V.,

as the Company,

August 30, 2010



--------------------------------------------------------------------------------

PARTNERSHIP INTEREST PLEDGE AGREEMENT (this “Agreement”) dated August 30, 2010
entered into by and among Kansas City Southern de México, S.A. de C.V. and KSCM
Holdings, LLC, as pledgors (each a “Pledgor” and, collectively, the “Pledgors”),
Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat, in its capacity as Collateral Agent, acting on its own
behalf and on behalf and for the benefit of the Secured Parties (as defined in
the Credit Agreement referred to below), as pledgee (the “Pledgee”) and
Arrendadora KCSM, S. de R.L. de C.V. (the “Company”), pursuant to the following
Recitals, Representations and Clauses.

RECITALS

(a) WHEREAS, Kansas City Southern de México, S.A. de C.V., as borrower (the
“Borrower”), entered into a Credit Agreement dated the date hereof for the
maximum principal amount of US$100,000,000.00 (one hundred million dollars
00/100, currency of the United States of America) (as amended, supplemented,
amended and restated, or otherwise modified from time to time, the “Credit
Agreement”), with the various financial institutions and other persons from time
to time parties thereto or that subsequently became parties thereto (including
their successors and assigns) (collectively, the “Lenders”), The Bank of Nova
Scotia, as administrative agent (in such capacity, the “Administrative Agent”),
the Pledgee, as Collateral Agent, and The Bank of Nova Scotia and Banc of
America Securities LLC, as joint lead arrangers and joint bookrunners. A copy of
the Credit Agreement as in effect on the date hereof is attached hereto as
Exhibit A. The parties hereto hereby acknowledge that they know the contents of
the Credit Agreement as of the date hereof and have agreed to its terms.

(b) WHEREAS, pursuant to the Subsidiary Guaranty dated the date hereof, the
Pledgors and the Company guaranteed, jointly and severally, the due and punctual
satisfaction of the Obligations (as defined in the Credit Agreement).

(c) WHEREAS, in order to induce the Pledgee, the Administrative Agent, the
Lenders and the Issuers (as defined in the Credit Agreement) to execute and
deliver the Credit Agreement and to make (or participate in) the Credit
Extensions (as defined in the Credit Agreement) and certain Secured Parties to
enter into Hedging Agreements (as defined in the Credit Agreement), each of the
Pledgors, pursuant to Section 5.1.8 (b) and other applicable provisions of the
Credit Agreement, has agreed to enter into this Agreement in order to create a
first priority partnership interest pledge, in accordance with the General
Negotiable Instruments and Credit Transactions Law (Ley General de Títulos y
Operaciones de Crédito; the “LGTOC”), over the Collateral (as defined below) in
favor of the Pledgee, on its own behalf and on behalf and for the benefit of the
Secured Parties, to secure the Obligations.



--------------------------------------------------------------------------------

REPRESENTATIONS

I. Each Pledgor hereby represents that:

(a) It is duly organized and existing pursuant to the laws of the jurisdiction
of its incorporation.

(b) Its representatives are duly authorized to execute this Agreement (with the
authority to execute acts of ownership) on behalf of each Pledgor and to bind
each Pledgor to the terms of this Agreement; such authorities, to this date,
have not been revoked or modified in any manner whatsoever.

(c) It has full power and authority to enter into, and perform its obligations
hereunder, which constitute valid and binding obligations of each Pledgor,
enforceable against each Pledgor in accordance with their terms, except in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.

(d) The execution, delivery and performance by it of, and the granting of
security interests under this Agreement do not (i) violate (A) its by-laws or
any other constitutional documents, (B) any law, regulation, judgment or order
applicable to it or (C) any contract, agreement, deed or other instrument to
which it is a party or to which its properties are subject or (ii) result in the
creation or imposition of any lien, claim or rights of third parties upon or
with respect to any such properties other than the pledge created under this
Agreement, except in the case under clauses (i)(B) or (i)(C) above, where such
violation would not reasonably be expected to have a Material Adverse Effect (as
defined in the Credit Agreement).

(e) It is the legal and beneficial owner, free of any liens, options, charges,
ownership limitations or encumbrances (except for the pledge and security
interest created under this Agreement) of the partnership interests issued by
the Company that are described below (the “Pledged Partnership Interests”):

 

Partner

   Partnership Interest
(fixed and variable
capital)    Value in
Mexican Pesos    % of total
capital stock
of the
Company  

Kansas City Southern de México, S.A. de C.V.

   1    $ 494,414,597.00    99.99   

KCSM Holdings, LLC

   1    $ 1,000.00    .01                      

TOTAL

   2    $ 494,415,597.00    100 %                    

 

3



--------------------------------------------------------------------------------

(f) The Pledged Partnership Interests represent all of the outstanding capital
stock of the Company and each of the Pledged Partnership Interests has been duly
authorized, validly issued and is fully paid and non-assessable.

(g) It is willing to enter into this Agreement in order to create a first
priority lien on the Collateral in favor of the Pledgee, to secure the due
performance of the Obligations.

(h) This Agreement and the pledge of the Collateral pursuant hereto creates a
valid and perfected first priority security interest in the Collateral, securing
the due performance of the Obligations, and all actions necessary or desirable
to perfect and protect such security interest have been duly taken.

(i) No consent of any other person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required (i) for the pledge by each Pledgor of the Collateral
pursuant hereto or for the execution, delivery or performance of this Agreement
by each Pledgor, (ii) for the perfection or maintenance of the pledge created
hereby (including the first priority nature of such pledge) or (iii) for the
exercise by the Pledgee of its voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement.

(j) By executing this Agreement, each Pledgor expressly recognizes (i) the
Pledgee’s authority to act on its own behalf and on behalf and for the benefit
of the Secured Parties, and (ii) the legal capacity and authority of the
representatives of the Pledgee to execute this Agreement in the name and on
behalf of the Pledgee.

II. The Company hereby represents that:

(a) It is duly incorporated and existing under the laws of the United Mexican
States (“Mexico”) as a sociedad de responsabilidad limitada de capital variable.

(b) Its representative is duly authorized to enter into this Agreement, which
authority has not been revoked or modified in any manner whatsoever.

(c) It has full power and authority to enter into this Agreement and has
obtained the requisite authorizations and approvals to perform its obligations
hereunder.

(d) The execution, delivery and performance by it of, and the granting of
security interests under, this Agreement do not (i) violate (A) its estatutos
sociales, (B) any law, regulation, judgment or order applicable to it, or
(C) any contract, agreement, deed or other instrument to which it is a party or
to which its properties are subject, or (ii) result in the creation or
imposition of any lien, claim or rights of third parties upon or with respect to
any such properties other than the pledge created under this Agreement, except
in the case under clauses (i)(B) or (i)(C) above, where such violation would not
reasonably be expected to have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(e) This Agreement and the pledge of the Collateral pursuant hereto creates a
valid and perfected first priority security interest in the Collateral, securing
the due performance of the Obligations, and all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken.

(f) Other than the notices that need to be given pursuant to the Permit in
connection with the pledge granted hereunder, and, if such is the case, for any
transfer of the Pledged Partnership Interests in case of foreclosure, no consent
of any other person and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required (i) for the pledge by the Pledgors of the Collateral pursuant hereto or
for the execution, delivery or performance of this Agreement by the Company,
(ii) for the perfection or maintenance of the pledge created hereby (including
the first priority nature of such pledge) or (iii) for the exercise by the
Pledgee of its voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement.

(g) By executing this Agreement, the Company expressly recognizes (i) the
Pledgee’s authority to act on its own behalf and on behalf and for the benefit
of the Secured Parties, and (ii) the legal capacity and authority of the
representatives of the Pledgee to execute this Agreement in the name and on
behalf of the Pledgee.

III. The Pledgee hereby represents that:

(a) It is a banking institution duly organized and existing under the laws of
Mexico, acting as Collateral Agent on its own behalf and on behalf and for the
benefit of the Secured Parties.

(b) It executes this Agreement in order to receive the first priority pledge
granted on the Collateral pursuant to this Agreement, for its benefit and on
behalf and for the benefit of the Secured Parties.

(c) Its representative has sufficient authority to execute this Agreement on its
behalf and such authority has not been revoked or modified in any manner
whatsoever.

 

5



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing Representations, the parties
hereto agree to the following:

CLAUSES

Clause First. Creation of the Pledge.

(a) In order to secure the due and prompt satisfaction of any of the Obligations
(including any obligations under the Hedging Agreements (as defined in the
Credit Agreement)), each Pledgor, respectively, hereby grants in favor of the
Pledgee for its own benefit and for the benefit of the Secured Parties, a first
priority duly perfected pledge of, and security interest in, all of its rights
and title in and to the Pledged Partnership Interests, the entry made in the
partners’ registry book of the Company representing the Pledged Partnership
Interests, and in and to all dividends, distributions (whether in cash, in kind,
in other partnership interest or in any other form), cash, instruments, shares
and other property from time to time received, receivable, payable or otherwise
distributed in respect of or in exchange for any or all of each Pledgor’s
interest in such Pledged Partnership Interests and all proceeds of the foregoing
(collectively, the “Collateral”).

(b) For purposes of perfecting the pledge and security interest created
hereunder, as required by Article 334, Section III of the LGTOC, on the date
hereof, each Pledgor delivers to the Pledgee, a copy of the entry in the
partners’ registry book (libro de registro de socios) of the Company, containing
a notation duly certified by the Secretary of the Board of Managers and a notary
public stating that the Pledged Partnership Interests have been pledged in favor
of the Pledgee hereunder.

(c) Each Pledgor agrees to file this Agreement for registration with the
Registry of Guaranties on Movable Assets (as defined below) within fifteen
(15) business days after the date on which such registry starts operating (with
such extensions as the Pledgee may grant in its sole discretion) and shall
obtain and deliver to the Pledgee written confirmation, in terms satisfactory to
the Pledgee, of the registration of this Agreement with the Registry of
Guaranties on Movable Assets, within one hundred and twenty (120) calendar days
from the date of its filing before the Registry of Guaranties on Movable Assets
(with such extensions as the Pledgee may grant in its sole discretion).
“Registry of Guaranties on Movable Assets” means the guaranty section in the
public registry of commerce corresponding to the corporate domicile of the
Pledgors, pursuant to the provisions of the amending decree upon which certain
provisions to the Commerce Code are added (Decreto por el que se reforman y
adicionan algunas disposiciones del Código de Comercio) as published in the
Official Daily Gazette of the Federation on August 27, 2009.

Clause Second. Receipt of the Pledged Partnership Interests.

The Pledgors and the Pledgee hereby agree that the execution of this Agreement
constitutes the acknowledgment of receipt by the Pledgee of a copy of the entry
in the partners’ registry book (libro de registro de socios) of the Company
evidencing the Pledged Partnership Interests, as set forth in Article 337 of the
LGTOC.

 

6



--------------------------------------------------------------------------------

Clause Third. Voting Rights.

(a) Unless an Event of Default (as defined in the Credit Agreement) has occurred
and is continuing, each Pledgor, respectively, shall be entitled to exercise all
voting rights pertaining to its Pledged Partnership Interests for a purpose not
inconsistent with the terms of the Loan Documents.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of each Pledgor, respectively, to exercise the voting and other corporate
rights that it would otherwise be entitled to pursuant to paragraph (a) above
shall cease, and all such rights shall thereupon become vested in the Pledgee,
which shall thereupon have the sole right to exercise or refrain from exercising
such voting and other corporate rights, in accordance with, but not be limited
to, Article 338 of the LGTOC. For such purposes, each Pledgor shall grant to the
Pledgee an irrevocable power-of-attorney in terms of Article 2596 of the Federal
Civil Code and its correlatives for the other States of Mexico and the Federal
District, in order to allow the Pledgee to exercise such voting rights over the
Pledged Partnership Interests in the terms provided in Exhibit B hereto, which
original notarized power-of-attorney shall be delivered to the Pledgee on the
date hereof. The granting of such power of attorney, shall be noted in the
partners’ registry book (libro de registro de socios) of the Company.

The Pledgee shall not be held responsible for the exercise of the voting rights
pursuant to the foregoing. The exercise of the voting rights set forth herein by
the Pledgee shall not impair the exercise of any other rights and remedies of
the Pledgee provided in this Agreement, any other Loan Document or in applicable
law.

Clause Fourth. Distributions.

(a) Unless an Event of Default has occurred and is continuing, each Pledgor
shall have the right to receive any dividends and other distributions (whether
in cash, in kind, in other partnership interest or in any other form) paid or
made in respect of its Pledged Partnership Interests. All distributions made in
respect of or in exchange of the Pledged Partnership Interests in any form other
than cash, before or after an Event of Default, shall become a part of the
Collateral hereunder and, if received by the Pledgors, shall forthwith be
delivered to the Pledgee (together with, if appropriate, proper instruments of
assignment, notations on the relevant registries and/or powers executed by each
Pledgor as applicable) to be held in pledge hereunder, subject to the terms of
this Agreement.

(b) If an Event of Default has occurred and is continuing, the Pledgee shall be
entitled to receive any and all dividends and other distributions on the Pledged
Partnership Interests (whether in cash, in kind, in additional partnership
interest or in any other form); and any and all cash or other property received
in exchange for or in respect of any Pledged Partnership Interests shall be and
become part of the Collateral and, if received by the Pledgor, shall forthwith
be delivered to the Pledgee (together with, if appropriate, proper instruments
of assignment, notations on the relevant registries and/or powers executed by
each Pledgor as applicable) to be held in pledge hereunder, subject to the terms
of this Agreement.

 

7



--------------------------------------------------------------------------------

Clause Fifth. Term.

The pledge created hereunder shall remain in full force and effect until the
Termination Date (as defined in the Credit Agreement) has occurred, except to
the extent a Disposition (as defined in the Credit Agreement) of the Partnership
Interests is permitted by the Loan Documents. The number of the Pledged
Partnership Interests subject to this Agreement shall not be reduced,
notwithstanding the partial payment of the Obligations.

Clause Sixth. Covenants of each Pledgor.

Until the Termination Date has occurred, each Pledgor shall:

(a) Abstain from Disposing (as defined in the Credit Agreement) or pledging or
otherwise encumbering, diminishing or impairing its rights under the Pledged
Partnership Interests or the Collateral or agreeing to do so, unless otherwise
permitted by the Loan Documents and applicable law, provided that (i) the
Pledgors and the Company may be merged or consolidated with or into affiliated
entities of the Borrower, and (ii) the Pledgors and the Company may change their
organizational form to the extent permitted by the Loan Documents (in which
case, the instruments evidencing the participation of the equity of the Company
or of any company in which the Company merges or consolidates with shall be
subject to the pledge hereunder).

(b) Abstain from taking any action or omitting to take any action (other than
any action or omission permitted by the Loan Documents) which may result in a
substantial decline in the value of the Collateral or which may otherwise have a
material adverse effect on the Collateral.

(c) Exercise voting rights or refrain from exercising any voting rights or
permit the Pledgee to exercise such voting rights, in accordance to Clause Third
above.

(d) Notify the Pledgee in writing of any increase or decrease of its
participation or dilution in the corporate capital of the Company.

(e) Promptly deliver or cause to be delivered to the Pledgee upon the
subscription (whether directly or indirectly through any Subsidiary (as defined
in the Credit Agreement) or Affiliate (as defined in the Credit Agreement) or in
any other manner) and payment of any capital increase in the capital stock of
the Company, or upon the payment of a dividend or distribution in partnership
interest paid by the Company, a copy of the entry in the partners’ registry
(libro de registro de socios) of the Company containing the notation evidencing
that

 

8



--------------------------------------------------------------------------------

such partnership interest have been pledged in favor of the Pledgee, certified
by the Secretary of the Board of Managers of the Company and a notary public.
Any such partnership interests pledged pursuant to this paragraph (e) shall be
deemed “Pledged Partnership Interest” and be part of the Collateral.

(f) At any time, and from time to time, at the expense of the Pledgors, promptly
execute and deliver further instruments and documents, and take all further
action that may be necessary or desirable, or that the Pledgee may reasonably
request, in order to perfect and protect the security interest granted hereby,
or to enable the Pledgee to exercise its rights and remedies hereunder.

Clause Seventh. Novation, Modification, etc.

Neither the execution of this Agreement, nor the pledge and security interest
contemplated herein shall constitute any novation, modification or payment of
the Obligations.

The Pledgee hereby waives its right to request the sale of the Collateral under
Article 340 of the Negotiable Instruments Law, provided that such right shall be
immediately in effect and reinstated after an Event of Default has occurred and
is continuing.

Clause Eighth. Enforcement.

(a) If an Event of Default has occurred and is continuing, then the Pledgee may
enforce, at the expense of the Pledgor, the pledge granted hereunder, following
the appropriate procedures available under Mexican law.

(b) Proceeds resulting from the enforcement of the Pledgee’s rights and remedies
hereunder shall be applied in accordance with Section 4.7 of the Credit
Agreement.

(c) The failure by the Pledgee to exercise any of the rights set forth in this
Agreement, shall in no event have the effect of a waiver of any of them, nor
shall the single or partial exercise by the Pledgee of a right resulting from
this Agreement, shall exclude any other right, authority or privilege.

Clause Ninth. Indemnity and Expenses.

(a) Each of the Pledgors, jointly and severally, agrees to pay or reimburse the
Pledgee and the Secured Parties any and all reasonable and documented fees,
costs and expenses, of any kind or nature, incurred in connection with the
creation, preservation and protection of the pledge created hereunder. Each such
Pledgor also agrees that in case the Obligations are not timely complied with,
such Pledgor shall pay any and all reasonable and documented fees, costs and
expenses of any kind or nature incurred by the Pledgee or the Secured Parties in
connection with

 

9



--------------------------------------------------------------------------------

(i) the enforcement and foreclosure of the pledge on the Collateral, whether by
judicial or extrajudicial proceedings, or (ii) any actions, demands, claims or
proceedings arising from or relating to the Collateral.

(b) Each of the Pledgors, jointly and severally agrees to indemnify and hold
harmless the Pledgee, the Secured Parties and their respective Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any litigation or proceeding or preparation of a defense in connection
therewith) this Agreement, any of the transactions contemplated herein, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, willful misconduct or
bad faith (culpa grave, dolo o mala fe). In the case of litigation or other
proceeding to which the indemnity in this Clause Ninth applies, such indemnity
shall be effective whether or not such litigation or proceeding is brought by
any Secured Party, its directors, partners shareholders or creditors or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.

Clause Tenth. Counterparts; Language.

This Agreement may be executed in any number of counterparts (whether by
facsimile of otherwise but if by facsimile, with the original signed signature
pages being promptly sent to the Pledgee (and the Pledgee is hereby authorized
to incorporate such pages into bound originals)) and by the parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original but all counterparts together shall constitute one and the same
instrument. This Agreement is executed in both the English and the Spanish
languages, provided that in case of any controversy as to the proper
interpretation of any of the provisions of this Agreement, the Spanish version
shall prevail.

Clause Eleventh. Notices. All notices and other communications related to this
Agreement, except as otherwise provided herein, shall be in writing, in the
English and Spanish languages, and shall be delivered or sent to the domiciles
or facsimile numbers set forth below, or in any other domicile or facsimile
number designated by each party or its representatives by written notice to the
other party. Such notices and communications shall be delivered or sent (i) by
hand, (ii) by courier, or (iii) by facsimile. The parties for such effects
designate the following domiciles:

The Pledgors:

Kansas City Southern de México, S.A. de C.V.

Montes Urales Número 625

Col. Lomas de Chapultepec

11000, México, D.F.

Tel: (5255) 9178 5600 ext. 22179

Fax: (5255) 9178 5647

Attention to: Legal Department (Departamento Jurídico)

 

10



--------------------------------------------------------------------------------

KCSM Holdings, LLC

Montes Urales Número 625

Col. Lomas de Chapultepec

11000, México, D.F.

Tel: (5255) 9178 5600 ext. 22179

Fax: (5255) 9178 5647

Attention to: Legal Department (Departamento Jurídico)

The Company:

Arrendadora KCSM, S. de R.L. de C.V.

Montes Urales Número 625

Col. Lomas de Chapultepec

11000, México, D.F.

Tel: (5255) 9178 5600 ext. 22179

Fax: (5255) 9178 5647

Attention to: Legal Department (Departamento Jurídico)

The Pledgee:

Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat

Blvd. Manuel Ávila Camacho No. 1, 2nd floor

Col. Lomas de Chapultepec, P.C. 11009

México, D.F.

Telephone: 5255 52292369

Facsimile: 5255 52292010

Attention: Marcela Castillo Nogueron

Email: mcastillon@scotiabank.com.mx

cc: The Bank of Nova Scotia

720 King Street West, 2nd Floor Toronto, Ontario Canada M5V2T3

GWS-Agency & U.K. Loan Operations

Telephone: 416 6494006

Facsimile: 416 3505701

Attention: Russell Tan

Email: russell_tan@scotiacapital.com

 

11



--------------------------------------------------------------------------------

(b) Any party may change its domicile to receive notices pursuant to this
Agreement by giving written notice not less than five (5) Business Days prior to
the date on which such change shall become effective in accordance with the
provisions of this Clause Ninth.

(c) Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter,
provided that as long as it is authorized by applicable law, the impossibility
of delivering notices due to changes in the addresses that have not been
notified to the other party hereto, or the refusal of any party to accept any
notice, shall be considered received on the date of such delivery to the prior
address or refusal to accept a notice.

Clause Twelfth. Release of Pledge.

Promptly after the Termination Date, the Pledgee agrees to execute any documents
that are necessary in order to release the pledge created hereunder at the cost
and expense of the Pledgors.

Clause Thirteenth. Waivers; Amendment.

(a) None of the terms and conditions of this Agreement may be amended, modified,
waived, or varied in any manner whatsoever unless evidenced in writing and duly
signed by all the parties hereto.

(b) The service or demand performed upon the Pledgors shall not be deemed or
construed as a waiver of the rights of the Pledgee to perform any other or
subsequent action without the need of notice or demand as long as such action is
allowed to be performed by the Pledgee without the need of notice or demand in
accordance with the terms of this Agreement.

Clause Fourteenth. Assignment.

The Pledgors may not assign, transfer or in any other manner dispose of any of
their rights or obligations hereunder without the prior written consent of the
Pledgee. The Pledgee may assign its rights hereunder in accordance with the
provisions set forth in the Credit Agreement.

 

12



--------------------------------------------------------------------------------

Clause Fifteenth. Exhibits.

All the Exhibits hereto are an integral part of this Agreement, as if such
Exhibits were inserted in the text of this Agreement.

Clause Sixteenth. Severability.

In case any provision of this Agreement shall be held invalid, illegal or
unenforceable, such provision shall be severable from the rest of this
Agreement, and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Clause Seventeenth. Headings.

The Clause headings appearing herein are included solely for convenience and are
not intended to affect the interpretation of any such provision of this
Agreement.

Clause Eighteenth. Governing Law and Jurisdiction.

This Agreement shall be governed by and construed in accordance with the federal
laws of Mexico. For the interpretation, construction, performance and
enforcement of this Agreement, the parties irrevocably submit to the
jurisdiction of the federal courts located in the Federal District, and waive
any right to any jurisdiction to which they may be entitled by reason of their
respective present or future domicile.

[signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives, as of the date first above
written.

 

Pledgor

 

Kansas City Southern de México, S.A. de C.V.

 

/s/ Rodrigo Flores León

By: Rodrigo Flores León

Title: Attorney-in-Fact

 

Pledgor

 

KCSM Holdings, LLC

 

/s/ Rodrigo Flores León

By: Rodrigo Flores León

Title: Attorney-in-Fact

 

The Company

 

Arrendadora KCSM, S. de R.L. de C.V.

 

/s/ Rodrigo Flores León

By: Rodrigo Flores León

Title: Attorney-in-Fact

 

 

14



--------------------------------------------------------------------------------

Pledgee

Scotiabank Inverlat, S.A., Institución de Banca Múltiple,

Grupo Financiero Scotiabank Inverlat,

in its capacity as Collateral Agent, acting on its own behalf

and on behalf and for the benefit of the Secured Parties

 

/s/ Oscar Pedro Alvarado Estevez

By: Oscar Pedro Alvarado Estevez

By: Edgar Luises Castro

Title: Attorneys-in-Fact

 

 

15



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF POWER OF ATTORNEY

 

17